DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
Status of Rejections
The objections to the claims are withdrawn in view of applicant’s amendments.
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection for claim 1 are necessitated by applicant’s amendments.
Claims 1-14, 16-21 and 33 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-4, 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony (U.S. Patent No. 3,711,382), in view of Hall (U.S. Patent No. 4,384,928), Grüne et al. (U.S. Patent No. 3,244,515), hereinafter Grüne, Otogawa et al. (U.S. 2009/0272646), hereinafter Otogawa, Baco-Carles et al. (“New method to prepare iron particles with different morphologies: a way to get high green strength metal compacts”, Powder Metallurgy, 2002), hereinafter Baco-Carles, and Sagu et al. (“Anodized Steel Electrodes for Supercapacitors”, ACS Appl. Mater. Interfaces, Feb. 2016), hereinafter Sagu; claim 1 evidenced by Tarcy et al. (U.S. Patent No. 4,620,905), hereinafter Tarcy.
Regarding claim 1, Anthony discloses an electrochemical device (see e.g. Col. 16, lines 5-6, “diaphragm cell”) comprising an electrolyte (see e.g. Col. 16, line 9); a cathode contacting the electrolyte (see e.g. Col. 16, lines 6-7); and an oxygen evolution reaction (OER) electrode operating as an anode, the OER electrode contacting the electrolyte (see e.g. Col. 16, lines 5-6, and Col. 2, lines 1-7, the electrode can be an anode for electrodeposition of metals from aqueous solution of metal salts which evolves oxygen; as evidenced by Tarcy, see e.g. Fig. 1, oxygen gas bubbles 55 are produced at anode 50 in a cell for electrolytic aluminum metal production, Col. 1, lines 44-56), the OER electrode comprising a substrate (see e.g. Col. 1, line 71-Col. 2, line 1); and a metal-containing layer that includes a metal ferrite disposed over the substrate (see e.g. Col. 1, line 71-Col. 2, line 1 and see e.g. Col. 6, lines 55-65), the metal ferrite including a metal and iron, the metal being nickel, cobalt or manganese (see e.g. Col. 6, lines 56-58).
Anthony does not teach the substrate being an iron-containing substrate including sintered carbonyl iron powder, having a porosity greater than 40% pore volume/sample volume and less than 95% pore volume/sample volume with greater than 50% of the pores having a size from 0.1 to 1 microns, and having a wrinkled nanostructure at magnifications from 5,000X to 30,000X. 
Anthony does however teach an interlayer on which the spinel is deposited being formed of materials which are resistant to anodic corrosion, having good electroconductivity and low overvoltage, such materials including metallic nickel (see e.g. Col. 12, lines 27-40). 
Hall teaches an anode for oxygen evolution in alkaline electrolyte (see e.g. Abstract) comprising a 50% porous iron-nickel alloy layer formed by sintering of powders comprising iron and nickel carbonyl (see e.g. Col. 2, lines 1-8 and lines 30-36) disposed over a stainless-steel support (see e.g. Col. 2, lines 47-51), which is then coated by a catalytic layer (see e.g. Col. 1, lines 46-47). This porous metal layer provides a high surface area for deposition of the coating (see e.g. Col. 4, lines 65-66) and also allows for low overpotential (see e.g. Col. 2, lines 16-17). Nickel-iron alloys are also taught as corrosion resistant (see e.g. Col. 1, line 67-Col. 2, line1) and electroconductive (see e.g. Col. 5, lines 11-15, the iron-nickel metal layer is cathodically polarized for deposition of the catalytic Ni(OH)2 coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode of Anthony to comprise the iron-nickel porous layer as an interlayer taught by Hall to provide the desired qualities of corrosion resistance, conductivity and low overpotential while also increasing the electrode surface area.
Anthony in view of Hall does not explicitly teach greater than 50% of the pores having a size from 0.1 to 1 microns. 
Grüne teaches a multilayer gas diffusion electrode formed from sintered metal powders (see e.g. Col. 1, lines 11-15), comprising a base inactive porous layer coated with a second catalytically active layer (see e.g. Col. 7, lines 46-48), wherein the base porous layer preferably has pore sizes of 0.2 to 1 µm (see e.g. Col. 4, lines 37-43), and comprises iron carbonyl, nickel carbonyl and mixtures thereof (see e.g. Col. 10, lines 12-16).
KSR rational D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron-containing porous layer of Anthony in view of Hall to have pore sizes of 0.2 to 1 µm as taught by Grüne as suitable pore sizes for an inactive porous supporting electrode layer formed from sintered iron and nickel carbonyl powders.
Anthony in view of Hall and Grüne does not teach the iron-containing substrate having a wrinkled surface nanostructure at magnifications from 5,000X to 30,000X.
Otogawa teaches an anode (see e.g. Abstract) comprising an intermediate porous layer formed of a sintered metal powder on a base which is then coated with an electrocatalyst (see e.g. Fig. 2, porous layer 20 on metal substrate 10 coated with electrocatalyst layer 30; Paragraph 0038, lines 1-5). The particles of this porous metal layer are preferably roughened in order to increase the adhesion of the electrocatalyst (see e.g. Paragraph 0031).
Baco-Carles teaches a method of preparing metal powders such as Fe, Ni and alloys thereof (see e.g. Page 33, Col. 2, lines 10-12), in which their surface morphology can be controlled to produce rough surfaces (see e.g. Page 35, Col. 2, lines 18-20) which comprise wrinkled nanostructures at magnifications of ~5000X (see e.g. Figs. 3a-c, iron particles shown with wrinkled nanostructures on their surfaces, Fig. 3a shown below at ~5000X magnification based on the scale bar). These rough surfaces increase the strength of a resulting compacted structure of the powder particles (see e.g. Page 38, Col. 1, lines 14-17). 

    PNG
    media_image1.png
    288
    195
    media_image1.png
    Greyscale

[AltContent: rect]
Though Baco-Carles is not explicitly related to electrodes and electrochemistry, it is relevant prior art because it addresses the problem of increasing the strength of an article produced by compacting powders of metals such as iron (see e.g. Page 33, Col. 2, lines 10-12 and 21—24, and Page 38, Col. 1, lines 14-17), similar to the problem of robustness, i.e. strength, addressed in the instant application by the sintered iron powder containing electrode substrate (see instant Paragraph 0005, lines 4-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron-nickel porous metal layer of Anthony in view of Hall and Grüne to have a roughened surface with wrinkled nanostructures at magnifications of 5000X prepared by the method of Baco-Carles to increase the strength of the porous metal layer as well as increase the adhesion between the particles of the sintered porous metal layer and the overlying electrocatalytic coating as taught by Otogawa.
Anthony in view of Hall, Grüne, Otogawa and Baco-Carles does not teach the wrinkled substrate having an oxide surface. Anthony in view of Hall, Grüne, Otogawa and Baco-Carles does however teach the iron-containing substrate being an alloy of iron and nickel (see e.g. Hall Col. 2, lines 3-4), as well as the desire for the iron-containing substrate to have a high surface area (see e.g. Hall Col. 4, lines 65-66).  
Sagu teaches the anodization of steel for an electrode in order to create large surface area nanostructures on the steel which enable improved adhesion of coatings (see e.g. Page 6278, Col. 1, lines 5-12), the anodization including surface oxidation of Fe (see e.g. Page 6278, Col. 2, under “RESULTS AND DISCUSSION”, lines 4-9, and Page 6283, under “CONCLUSIONS”, lines 3-5), steel being an alloy of iron that enables it to be anodized in a similar way to Fe (see e.g. Page 6278, Col. 1, lines 12-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Anthony in view of Hall, Grüne, Otogawa and Baco-Carles to be surface oxidized as taught by Sagu as a way to increase the surface area and improve coating adhesion of an iron alloy material.
Regarding claim 3, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu teaches the metal ferrite being nickel ferrite (see e.g. Anthony Col. 6, line 58).
Regarding claim 4, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu teaches the metal ferrite being a spinel nickel ferrite (see e.g. Anthony Col. 6, line 58).
Regarding claim 5, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu teaches the nickel ferrite having the formula NiFe2O4 (see e.g. Anthony Col. 6, line 58).
Regarding claim 6, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu teaches the metal ferrite being manganese ferrite (see e.g. Col. 6, lines 56-57).
Regarding claim 7, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu teaches the manganese ferrite having the formula MnFe2O4 (see e.g. Anthony Col. 6, lines 56-57).
Regarding claim 8, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu teaches the metal ferrite being a spinel manganese ferrite (see e.g. Anthony Col. 6, lines 56-57).
Regarding claim 9, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu teaches the metal ferrite being cobalt ferrite (see e.g. Anthony Col. 6, line 57).
Regarding claim 10, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu teaches the cobalt ferrite having the formula CoFe2O4 (see e.g. Anthony Col. 6, line 57).
Regarding claim 11, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu teaches the metal ferrite being a spinel cobalt ferrite (see e.g. Anthony Col. 6, line 57).
Regarding claim 12, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu teaches the metal ferrite being a mixed metal ferrite (see e.g. Anthony Col. 7, lines 22-24).
Regarding claim 14, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu teaches the iron-containing substrate being an iron-containing alloy (see e.g. Hall Col. 2, lines 3-4, nickel-iron alloy).
Regarding claim 19, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu teaches the iron-containing substrate being modified by oxidative activation to produce a high surface area nanostructured substrate that is coated by the metal-containing layer (see e.g. Sagu Page 6278, Col. 1, lines 5-14, and Page 6283, under “CONCLUSIONS”, lines 3-5).
Regarding claim 20, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu teaches the iron-containing substrate being modified by anodic activation to produce a high surface area nanostructures substrate that is coated by the metal-containing layer (see e.g. Sagu Page 6278, Col. 1, lines 5-14, and Page 6283, under “CONCLUSIONS”, lines 3-5).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu, as applied to claim 12 above, and further in view of Ray et al. (U.S. Patent No. 6,372,119), hereinafter Ray.
Regarding claim 13, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu teaches all the elements of the device of claim 12 as stated above. Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu does not teach the mixed metal ferrite having the formula Ni1-rMn1-sCo1-tFe2-yOn, where r, s, t are each independently 0.5 to 1, y is from 0 to 1, and n is 3 to 5. Anthony does however teach the mixed metal ferrite containing ions of three metals (see e.g. Anthony Col. 7, line 22) as well as the use of binary ferrites of nickel and cobalt (see e.g. Anthony Col. 6, lines 57-58). Anthony further teaches the device being used for electrodeposition of metals (see e.g. Anthony Col. 2, lines 4-7).
Ray teaches an inert anode for electrolytic production of metals such as aluminum (see e.g. Abstract), comprising a ceramic oxide of nickel, iron and cobalt (see e.g. Col. 3, lines 44-45) with a formula of for example Ni0.5Co0.5Fe2O4 (see e.g. Table 2, Sample NCF1). This ternary mixture reduces the solubility of the individual or binary oxides in the electrolyte bath, thereby improving purity of the produced aluminum (see e.g. Col. 3, lines 64-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu to comprise Ni0.5Co0.5Fe2O4 as taught by Ray as an inert anode composition for electrodeposition of metals that has reduced oxide solubility and subsequently improved product purity.
Claims 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu, as applied to claim 1 above, and further in view of and Narayan et al. (U.S. 2015/0086884), hereinafter Narayan.
Regarding claim 16, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu teaches all the elements of the device of claim 1 as stated above. Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu does not teach the iron-containing substrate including a metal sulfide, but does teach the substrate comprising nickel-iron powder formed from nickel carbonyl and iron carbonyl (see e.g. Hall Col. 2, lines 30-36).
Narayan teaches an iron electrode comprising iron carbonyl dispersed over a conductive substrate (see e.g. Abstract), which includes an additive, particularly iron sulfide, which reduces passivation of the electrode and increase the porosity (see e.g. Paragraph 0068, lines 5-7 and 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron-containing substrate of Anthony in view of Hall, Grüne, Otogawa, Baco-Carles and Sagu to comprise iron sulfide as an additive as taught by Narayan in order to reduce passivation and increase porosity of the electrode.
Regarding claim 17, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles, Sagu and Narayan teaches the metal sulfide being iron sulfide (see e.g. Narayan Paragraph 0068, line 16).
Regarding claim 18, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles, Sagu and Narayan teaches the metal sulfide being present in an amount of 1 to 10 weight% of the iron containing substrate (see e.g. Narayan Paragraph 0068, lines 16-20).
Regarding claim 21, Anthony in view of Hall, Grüne, Otogawa, Baco-Carles, Sagu and Narayan teaches the metal-containing layer being thermally deposited on the iron-containing substrate (see e.g. Anthony Col. 12, lines 9-15).
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Grüne et al. (U.S. Patent No. 3,244,515), hereinafter Grüne, Otogawa et al. (U.S. 2009/0272646), hereinafter Otogawa, Baco-Carles et al. (“New method to prepare iron particles with different morphologies: a way to get high green strength metal compacts”, Powder Metallurgy, 2002), hereinafter Baco-Carles, Gao et al. (“Efficient Water Oxidation Using Nanostructured α‑Nickel-Hydroxide as an Electrocatalyst”, J. Am. Chem. Soc., 2014), hereinafter Gao, and Sagu.
Regarding claim 1, Hall teaches an electrochemical device (see e.g. Col. 10, lines 67-68, device carrying out the electrolytic process) comprising an electrolyte (see e.g. Col. 10, line 68-Col. 11, line 1); a cathode contacting the electrolyte (see e.g. Col. 11, line 1); and an oxygen evolution reaction (OER) electrode operating as an anode (see e.g. Col. 1, lines 42-43), the OER electrode contacting the electrolyte (see e.g. Col. 11, line 1), the OER electrode comprising an iron-containing substrate that includes sintered carbonyl iron powder (see e.g. Col. 2, lines 1-8 and lines 30-36, sintered nickel-iron alloy porous metal layer comprising iron carbonyl and nickel carbonyl), the iron-containing substrate having a porosity of 50% pore volume/sample volume (see e.g. Col. 2, lines 6-7); and a metal-containing layer that includes nickel hydroxide disposed over the iron-containing substrate (see e.g. Col. 1, lines 46-47).
Hall does not explicitly teach greater than 50% of the pores having a size from 0.1 to 1 microns. 
Grüne teaches a multilayer gas diffusion electrode formed from sintered metal powders (see e.g. Col. 1, lines 11-15), comprising a base inactive porous layer coated with a second catalytically active layer (see e.g. Col. 7, lines 46-48), wherein the base porous layer preferably has pore sizes of 0.2 to 1 µm (see e.g. Col. 4, lines 37-43), and comprises iron carbonyl, nickel carbonyl and mixtures thereof (see e.g. Col. 10, lines 12-16).
KSR rational D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron-containing porous layer of Hall to have pore sizes of 0.2 to 1 µm as taught by Grüne as suitable pore sizes for an inactive porous supporting electrode layer formed from sintered iron and nickel carbonyl powders.
Hall in view of Grüne does not teach the iron-containing substrate having a wrinkled surface nanostructure at magnifications from 5,000X to 30,000X.
Otogawa teaches an anode (see e.g. Abstract) comprising an intermediate porous layer formed of a sintered metal powder on a base which is then coated with an electrocatalyst (see e.g. Fig. 2, porous layer 20 on metal substrate 10 coated with electrocatalyst layer 30; Paragraph 0038, lines 1-5). The particles of this porous metal layer are preferably roughened in order to increase the adhesion of the electrocatalyst (see e.g. Paragraph 0031).
Baco-Carles teaches a method of preparing metal powders such as Fe, Ni and alloys thereof (see e.g. Page 33, Col. 2, lines 10-12), in which their surface morphology can be controlled to produce rough surfaces (see e.g. Page 35, Col. 2, lines 18-20) which comprise wrinkled nanostructures at magnifications of ~5000X (see e.g. Figs. 3a-c, iron particles shown with wrinkled nanostructures on their surfaces, Fig. 3a shown below at ~5000X magnification based on the scale bar). These rough surfaces increase the strength of a resulting compacted structure of the powder particles (see e.g. Page 38, Col. 1, lines 14-17). 

    PNG
    media_image1.png
    288
    195
    media_image1.png
    Greyscale

[AltContent: rect]
Though Baco-Carles is not explicitly related to electrodes and electrochemistry, it is relevant prior art because it addresses the problem of increasing the strength of an article produced by compacting powders of metals such as iron (see e.g. Page 33, Col. 2, lines 10-12 and 21—24, and Page 38, Col. 1, lines 14-17), similar to the problem of robustness, i.e. strength, addressed in the instant application by the sintered iron powder containing electrode substrate (see instant Paragraph 0005, lines 4-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron-nickel porous metal layer of Hall in view of Grüne to have a roughened surface with wrinkled nanostructures at magnifications of 5000X prepared by the method of Baco-Carles to increase the strength of the porous metal layer as well as increase the adhesion between the particles of the sintered porous metal layer and the overlying electrocatalytic coating as taught by Otogawa.
Hall in view of Grüne, Otogawa and Baco-Carles does not explicitly teach the nickel hydroxide being alpha nickel hydroxide.
Gao teaches an OER catalyst comprising alpha nickel hydroxide (see e.g. Page 7078, Col. 1, lines 1-3) and shows that alpha nickel hydroxide is a more efficient OER catalyst than beta nickel hydroxide (see e.g. Page 7078, Col. 1, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nickel hydroxide of Hall to be alpha nickel hydroxide as taught by Gao to be a more efficient OER catalyst than the beta nickel hydroxide form.
Hall in view of Grüne, Otogawa, Baco-Carles and Gao does not teach the wrinkled substrate having an oxide surface. Hall in view of Grüne, Otogawa, Baco-Carles and Gao does however teach the iron-containing substrate being an alloy of iron and nickel (see e.g. Hall Col. 2, lines 3-4), as well as the desire for the iron-containing substrate to have a high surface area (see e.g. Hall Col. 4, lines 65-66).  
Sagu teaches the anodization of steel for an electrode in order to create large surface area nanostructures on the steel which enable improved adhesion of coatings (see e.g. Page 6278, Col. 1, lines 5-12), the anodization including surface oxidation of Fe (see e.g. Page 6278, Col. 2, under “RESULTS AND DISCUSSION”, lines 4-9, and Page 6283, under “CONCLUSIONS”, lines 3-5), steel being an alloy of iron that enables it to be anodized in a similar way to Fe (see e.g. Page 6278, Col. 1, lines 12-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Hall in view of Grüne, Otogawa, Baco-Carles and Gao to be surface oxidized as taught by Sagu as a way to increase the surface area and improve coating adhesion of an iron alloy material.
Regarding claim 2, Hall in view of Grüne, Otogawa, Baco-Carles, Gao and Sagu teaches the metal-containing layer including alpha nickel hydroxide (see e.g. Gao Page 7078, Col. 1, lines 5-7).
Claims 3-13 further limit the optional limitation of the metal-containing layer comprising a metal ferrite. Hall in view of Grüne, Otogawa, Baco-Carles and Gao teaches the alternate embodiment of the metal containing layer comprising an alpha nickel hydroxide and is therefore not required to teach said further limitations. 
MPEP § 2143.03 states “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298”.
Regarding claim 14, Hall in view of Grüne, Otogawa, Baco-Carles, Gao and Sagu teaches the iron-containing substrate being an iron-containing alloy (see e.g. Hall Col. 2, lines 3-4).
Regarding claim 15, Hall in view of Grüne, Otogawa, Baco-Carles, Gao and Sagu teaches the iron-containing substrate being a sintered electrode (see e.g. Hall Col. 2, lines 6-9).
Regarding claim 19, Hall in view of Grüne, Otogawa, Baco-Carles, Gao and Sagu teaches the iron-containing substrate being modified by oxidative activation to produce a high surface area nanostructured substrate that is coated by the metal-containing layer (see e.g. Sagu Page 6278, Col. 1, lines 5-14, and Page 6283, under “CONCLUSIONS”, lines 3-5).
Regarding claim 20, Hall in view of Grüne, Otogawa, Baco-Carles, Gao and Sagu teaches the iron-containing substrate being modified by anodic activation to produce a high surface area nanostructures substrate that is coated by the metal-containing layer (see e.g. Sagu Page 6278, Col. 1, lines 5-14, and Page 6283, under “CONCLUSIONS”, lines 3-5).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Grüne, Otogawa, Baco-Carles, Gao and Sagu, as applied to claim 1, further in view of Narayan.
Regarding claim 16, Hall in view of Grüne, Otogawa, Baco-Carles, Gao and Sagu teaches all the elements of the device of claim 1 as stated above. Hall in view of Grüne, Otogawa, Baco-Carles, Gao and Sagu does not teach the iron-containing substrate concluding a metal sulfide. Hall in view of Grüne, Otogawa, Baco-Carles, Gao and Sagu does however teach the substrate comprising nickel-iron powder formed from nickel carbonyl and iron carbonyl (see e.g. Hall Col. 2, lines 30-36).
Narayan teaches an iron electrode comprising iron carbonyl dispersed over a conductive substrate (see e.g. Abstract), which includes an additive, particularly iron sulfide, which reduces passivation of the electrode and increase the porosity (see e.g. Paragraph 0068, lines 5-7 and 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron-containing substrate of Hall in view of Grüne, Otogawa, Baco-Carles, Gao and Sagu to comprise iron sulfide as an additive as taught by Narayan in order to reduce passivation and increase porosity of the electrode.
Regarding claim 17, Hall in view of Grüne, Otogawa, Baco-Carles, Gao, Sagu and Narayan teaches the metal sulfide being iron sulfide (see e.g. Narayan Paragraph 0068, line 16).
Regarding claim 18, Hall in view of Grüne, Otogawa, Baco-Carles, Gao, Sagu and Narayan teaches the metal sulfide being present in an amount of 1 to 10 weight% of the iron containing substrate (see e.g. Narayan Paragraph 0068, lines 16-20).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Grüne, Otogawa, Baco-Carles, Gao, Sagu and Narayan, as applied to claim 18 above, and further in view of Deki et al. (“α-Ni(OH)2 thin films fabricated by liquid phase deposition method”, Thin Solid Films, 2009). 
Regarding claim 21, Hall in view of Grüne, Otogawa, Baco-Carles, Gao, Sagu and Narayan teaches all the elements of the electrochemical device of claim 18 as stated above. Hall in view of Grüne, Otogawa, Baco-Carles, Gao, Sagu and Narayan does not explicitly teach the metal-containing layer being thermally deposited on the iron-containing substrate, but does teach that the layer may be deposited chemically, physically or electrochemically (see e.g. Hall Col. 3, lines 4-6).
Deki teaches a method of liquid phase deposition of α-Ni(OH)2 films on substrates (see e.g. Abstract) by preparation of a treatment solution comprising a nickel precursor (see e.g. Page 1547, connecting paragraph of Col. 1 and Col. 2) followed by submerging the substrate in the solution and heating to 40°C for a period of time (see e.g. Page 1547, Col. 2, lines 10-13). This method allows for simple preparation of stable α-Ni(OH)2 films (see e.g. Page 1547, Col. 1, paragraph above “Experimental details”, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alpha nickel hydroxide of Hall in view of Grüne, Otogawa, Baco-Carles, Gao, Sagu and Narayan to be thermally deposited via liquid phase deposition as taught by Deki as an alternate suitable method that allows for simple preparation and deposition of stable α-Ni(OH)2 thin films.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Grüne, Otogawa, Baco-Carles, Gao and Sagu, as applied to claim 1 above, and further in view of Corrigan (“The Catalysis of the Oxygen Evolution Reaction by Iron Impurities in Thin Film Nickel Oxide Electrodes”,  J. Electrochem. Soc., 1987).
Regarding claim 33, Hall in view of Grüne, Otogawa, Baco-Carles, Gao and Sagu teaches all the elements of the electrochemical device of claim 1 as stated above. Hall in view of Grüne, Otogawa, Baco-Carles, Gao and Sagu does not teach the metal containing layer alpha nickel hydroxide being doped with iron in an amount from 0.1 to 10 weight percent of the total weight of the metal-containing layer. Hall does teach that the nickel hydroxide may be formed by electrochemical deposition (see e.g. Hall Col. 3, lines 4-6).
Corrigan teaches an oxygen evolution electrode (see e.g. Abstract) comprising an electrodeposited nickel hydroxide film (see e.g. Page 378, Col. 1, lines 8-16) to which 0.3 wt% or 1 wt% iron is introduced during electrodeposition of the film (see e.g. Page 380, Col. 1, 2nd paragraph, lines 1-3, 4th paragraph, lines 1-6, and 5th paragraph, lines 10-12), resulting in in a decrease in oxygen overpotential during aging of the electrode (see e.g. Page 380, Col. 1, 2nd paragraph, lines 5-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal-containing layer alpha nickel hydroxide of Hall in view of Grüne, Otogawa, Baco-Carles, Gao and Sagu to be doped with 0.3 wt% or 1 wt% iron as taught by Corrigan to decrease the overpotential of the electrode comprising the layer. 
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 08/18/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Anthony in view of Hall, Grüne, Otogawa and Baco-Carles, particularly regarding the wrinkled surface being an oxide surface, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anthony, Hall, Grüne, Otogawa, Baco-Carles and Sagu.
Applicant’s arguments, see page 10, filed 08/18/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Hall in view of Grüne, Otogawa, Baco-Carles and Gao, particularly regarding the wrinkled surface being an oxide surface, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hall, Grüne, Otogawa, Baco-Carles, Gao and Sagu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795